Case 8:15-cv-00011-TPB-CPT Document 155 Filed 02/12/20 Page 1 of 27 PageID 1773



                                  Affidavit of Mitchell Feickert

    1. I, Mitchell Feikert, am a professional graphic designer with over 14 years of experience
       in the field, holding a Bachelor of Fine Arts from the International Academy of Design
       and Technology (Tampa).

    2. Currently, I serve as art director at Dunn & Company, located at 202 S 22nd St, Tampa,
       FL 33605.

    3. My expertise includes the use of Adobe and Macromedia software and generally web
       design.

    4. I have been retained in reference to the CASE 8:15-cv-00011, Paris v. Smith, in the
       Middle District Court in Tampa, Florida.

    5. I reviewed screenshots taken from the website ​www.oxebridgequalitylawsuits.com​.
       Specifically, I referenced screenshots entitled 3 May 2019 - Weekend Edition (exhibit
       “A”).

    6. Subsequently, I reviewed court filings in the aforementioned lawsuit, CASE
       8:15-cv-00011, Paris v. Smith (Exhibit “B”).

    7. Based on my experience, it appears that the visuals in Exhibit A and Exhibit B came from
       the same source, using the same software.

    8. It is clear that there was a conscience intent to stylize the screenshot in the same way.

    9. I came to my conclusion because screenshots, by default, never include the sort of inner
       shadow that are present on both these exhibits. Rather, that shadow would need to be
       manually applied by an outside application.

    10. There are many variables when creating an inner shadow effect in Adobe or Macromedia
        programs such as color, distance, choke, and size of the shadow.

    11. The similarity between the two examples is likely not coincidental and I believe they
        were both taken by the same person using the same computer software.

    12. The reason that I believe this is because there are hundreds of effects that can be applied
        to an image beyond the inner shadow yet in both these examples the inner shadow was
        identical. Therefore, I believe this particular effect was an intentional and unique
        aesthetic decision.

    13. Accordingly, the person who created the inner shadows on Exhibit A and Exhibit B were
        most likely created by an individual who is familiar with Macromedia Fireworks.
Case 8:15-cv-00011-TPB-CPT Document 155 Filed 02/12/20 Page 2 of 27 PageID 1774
Case 8:15-cv-00011-TPB-CPT Document 155 Filed 02/12/20 Page 3 of 27 PageID 1775




                           EXHIBIT A
Case 8:15-cv-00011-TPB-CPT Document 155 Filed 02/12/20 Page 4 of 27 PageID 1776
Case 8:15-cv-00011-TPB-CPT Document 155 Filed 02/12/20 Page 5 of 27 PageID 1777
Case 8:15-cv-00011-TPB-CPT Document 155 Filed 02/12/20 Page 6 of 27 PageID 1778
Case 8:15-cv-00011-TPB-CPT Document 155 Filed 02/12/20 Page 7 of 27 PageID 1779
Case 8:15-cv-00011-TPB-CPT Document 155 Filed 02/12/20 Page 8 of 27 PageID 1780
Case 8:15-cv-00011-TPB-CPT Document 155 Filed 02/12/20 Page 9 of 27 PageID 1781
Case 8:15-cv-00011-TPB-CPT Document 155 Filed 02/12/20 Page 10 of 27 PageID 1782
Case 8:15-cv-00011-TPB-CPT Document 155 Filed 02/12/20 Page 11 of 27 PageID 1783




                            EXHIBIT B
Case
 Case8:15-cv-00011-TPB-CPT
       8:15-cv-00011-EAK-TBMDocument
                             Document155
                                       83 Filed
                                           Filed02/12/20
                                                 03/22/16 Page
                                                           Page12
                                                                1 of
                                                                  of 16
                                                                     27 PageID
                                                                        PageID 771
                                                                               1784
Case
 Case8:15-cv-00011-TPB-CPT
       8:15-cv-00011-EAK-TBMDocument
                             Document155
                                       83 Filed
                                           Filed02/12/20
                                                 03/22/16 Page
                                                           Page13
                                                                2 of
                                                                  of 16
                                                                     27 PageID
                                                                        PageID 772
                                                                               1785
Case
 Case8:15-cv-00011-TPB-CPT
       8:15-cv-00011-EAK-TBMDocument
                             Document155
                                       83 Filed
                                           Filed02/12/20
                                                 03/22/16 Page
                                                           Page14
                                                                3 of
                                                                  of 16
                                                                     27 PageID
                                                                        PageID 773
                                                                               1786
Case
 Case8:15-cv-00011-TPB-CPT
       8:15-cv-00011-EAK-TBMDocument
                             Document155
                                       83 Filed
                                           Filed02/12/20
                                                 03/22/16 Page
                                                           Page15
                                                                4 of
                                                                  of 16
                                                                     27 PageID
                                                                        PageID 774
                                                                               1787
Case
 Case8:15-cv-00011-TPB-CPT
       8:15-cv-00011-EAK-TBMDocument
                             Document155
                                       83 Filed
                                           Filed02/12/20
                                                 03/22/16 Page
                                                           Page16
                                                                5 of
                                                                  of 16
                                                                     27 PageID
                                                                        PageID 775
                                                                               1788
Case
 Case8:15-cv-00011-TPB-CPT
       8:15-cv-00011-EAK-TBMDocument
                             Document155
                                       83 Filed
                                           Filed02/12/20
                                                 03/22/16 Page
                                                           Page17
                                                                6 of
                                                                  of 16
                                                                     27 PageID
                                                                        PageID 776
                                                                               1789
Case
 Case8:15-cv-00011-TPB-CPT
       8:15-cv-00011-EAK-TBMDocument
                             Document155
                                       83 Filed
                                           Filed02/12/20
                                                 03/22/16 Page
                                                           Page18
                                                                7 of
                                                                  of 16
                                                                     27 PageID
                                                                        PageID 777
                                                                               1790
Case
 Case8:15-cv-00011-TPB-CPT
       8:15-cv-00011-EAK-TBMDocument
                             Document155
                                       83 Filed
                                           Filed02/12/20
                                                 03/22/16 Page
                                                           Page19
                                                                8 of
                                                                  of 16
                                                                     27 PageID
                                                                        PageID 778
                                                                               1791
Case
 Case8:15-cv-00011-TPB-CPT
       8:15-cv-00011-EAK-TBMDocument
                             Document155
                                       83 Filed
                                           Filed02/12/20
                                                 03/22/16 Page
                                                           Page20
                                                                9 of
                                                                  of 16
                                                                     27 PageID
                                                                        PageID 779
                                                                               1792
Case
 Case8:15-cv-00011-TPB-CPT
      8:15-cv-00011-EAK-TBM Document
                             Document155
                                      83 Filed 02/12/20
                                               03/22/16 Page 21
                                                             10 of 27
                                                                   16 PageID 1793
                                                                             780
Case
 Case8:15-cv-00011-TPB-CPT
      8:15-cv-00011-EAK-TBM Document
                             Document155
                                      83 Filed 02/12/20
                                               03/22/16 Page 22
                                                             11 of 27
                                                                   16 PageID 1794
                                                                             781
Case
 Case8:15-cv-00011-TPB-CPT
      8:15-cv-00011-EAK-TBM Document
                             Document155
                                      83 Filed 02/12/20
                                               03/22/16 Page 23
                                                             12 of 27
                                                                   16 PageID 1795
                                                                             782
Case
 Case8:15-cv-00011-TPB-CPT
      8:15-cv-00011-EAK-TBM Document
                             Document155
                                      83 Filed 02/12/20
                                               03/22/16 Page 24
                                                             13 of 27
                                                                   16 PageID 1796
                                                                             783
Case
 Case8:15-cv-00011-TPB-CPT
      8:15-cv-00011-EAK-TBM Document
                             Document155
                                      83 Filed 02/12/20
                                               03/22/16 Page 25
                                                             14 of 27
                                                                   16 PageID 1797
                                                                             784
Case
 Case8:15-cv-00011-TPB-CPT
      8:15-cv-00011-EAK-TBM Document
                             Document155
                                      83 Filed 02/12/20
                                               03/22/16 Page 26
                                                             15 of 27
                                                                   16 PageID 1798
                                                                             785
Case
 Case8:15-cv-00011-TPB-CPT
      8:15-cv-00011-EAK-TBM Document
                             Document155
                                      83 Filed 02/12/20
                                               03/22/16 Page 27
                                                             16 of 27
                                                                   16 PageID 1799
                                                                             786
